Appeal by the Special Fund for Reopened Cases under Section 25-a of the Workmen’s Compensation Law from an award for death benefits to a widow, whose husband came to his death on January 17, 1923, from bums suffered by contact with a fire which he had lighted for warmth. The history of this litigation is reflected in the following records of this court: Strand v. Harris Structural Steel Co., Inc. (209 App. Div. 310), wherein an award was reversed; S. C. (234 id. 341), wherein it was determined that the State Industrial Board had jurisdiction to reopen the case; S. C. (260 id. 516), where it was determined that the earlier decision of this court did not bar the State Industrial Board from considering the matter de novo. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.